IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00254-CV

                   IN THE INTEREST OF T.R.M., A CHILD



                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2019-4171-3


                           MEMORANDUM OPINION


       Courtney B. appeals from an order that terminated the parent-child relationship

between her and her child, T.R.M. See TEX. FAM. CODE ANN. § 161.001. Courtney's

appointed counsel has filed a brief pursuant to Anders v. California asserting that the

appeal presents no issues of arguable merit. See Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). The procedures set forth in Anders are applicable to

appeals of orders terminating parental rights. In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—

Waco 2002, order). Counsel advised Courtney that counsel had filed the brief pursuant

to Anders and that Courtney had the right to review the record and file a pro se response
on her own behalf. Counsel also provided Courtney with a copy of the record. Courtney

did not file a response with this Court.

         Counsel included a detailed recitation of the facts in the Anders brief and asserted

that counsel reviewed the trial court's jurisdiction and the record for any potentially

meritorious issues and determined there is no non-frivolous issue to raise in this appeal.

Counsel's brief discusses the sufficiency of the evidence relating to Section

161.001(b)(1)(E) which was one ground on which the termination was granted and the

best interest of the child. Counsel's brief evidences a professional evaluation of the record,

and we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d 403, 406-408 (Tex. Crim. App.

2008).

         Upon the filing of the Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See In the Interest of G.P., 503 S.W.3d 531, 536 (Tex. App.—

Waco 2016, pet. denied). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

         Having carefully reviewed the entire record and the Anders brief, we agree with

counsel that the appeal is frivolous. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas

2009, pet. denied). Accordingly, we affirm the trial court's order of termination.


In the Interest of T.R.M., a Child                                                      Page 2
CONCLUSION

        Having found no meritorious issues presented in this appeal, we affirm the

judgment of the trial court.



                                      TOM GRAY
                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed December 16, 2020
CV06




In the Interest of T.R.M., a Child                                          Page 3